IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

____________________________________
                                            )
AHMAD MOHAMMAD AL DARBI,                    )
                                            )
                                            )      Civil Action No. 05-cv-2371 (RCL)
              Petitioner,                   )
                                            )
       v.                                   )
                                            )
BARACK H. OBAMA, et al.,                    )
                                            )
                                            )
              Respondents.                  )
                                            )

                                           ORDER

       The Court, having considered Respondents’ Unopposed Motion for Extension of Time to

Oppose Petitioner’s Motion to Compel Production of Exculpatory Information and Automatic

Discovery, hereby ORDERS that the Motion is GRANTED. Respondents will file their

response to the Petitioner’s motion on or before September 4, 2009.


                       18th          August
IT IS SO ORDERED, this _____ day of _________, 2009.

                                                          /s/
                                                         ___________________________
                                                         Royce C. Lamberth
                                                         United States District Judge